78 F.3d 594
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Dennis R. NELSON, Plaintiff-Appellant,v.Terri L. NELSON, aka Terri L. Martin;  State of Oregon;State of Washington, Defendants-Appellees.
No. 95-35890.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 27, 1996.*Decided March 5, 1996.

Before:  PREGERSON, CANBY and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Dennis R. Nelson appeals pro se the district court's dismissal for failure to state a claim of his 42 U.S.C. § 1983 action against his former spouse, the State of Oregon and the State of Washington.   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm because the district court lacked subject matter jurisdiction over Nelson's action.


3
Federal district courts lack subject matter jurisdiction to review the final determinations of a state court in judicial proceedings.   Branson v. Nott, 62 F.3d 287, 291 (9th Cir.1995).  "This is true even when the challenge to a state court decision involves federal constitutional issues."   Id.


4
In his complaint, Nelson challenges a Domestic Relations Dissolution Decree entered by the Douglas County (Oregon) Circuit Court.   The district court lacked subject matter jurisdiction to review Nelson's impermissible collateral attack on a prior state court decision.   See id. at 291-92;  McKay v. Pfeil, 827 F.2d 540, 544-45 (9th Cir.1987).   We therefore affirm the district court's dismissal of Nelson's action.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3